11-2693-ag
         Huang v. Holder
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A088 740 922
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11 th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                     Circuit Judges.
11       _____________________________________
12
13       YIT PIEW HUANG,
14                Petitioner,
15
16                         v.                                   11-2693-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               BENJAMIN B. XUE, Law Offices of
24                                     Benjamin B. Xue, P.C., New York, NY
25
26       FOR RESPONDENT:               KILEY L. KANE, Trial Attorney,
27                                     Office of Immigration Litigation,
28                                     Civil Division (Tony West, Assistant
29                                     Attorney General, John S. Hogan,
30                                     Senior Litigation Counsel, on the
31                                     brief), for Eric H. Holder, Jr.,
32                                     United States Attorney General,
33                                     Washington, D.C.
34
35
36
37
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Yit Piew Huang, a native and citizen of

 6   Malaysia, seeks review of a June 10, 2011 decision of the

 7   BIA, affirming the September 2, 2009 decision of Immigration

 8   Judge (“IJ”) Philip Verrillo, pretermitting his claim for

 9   asylum and denying withholding of removal and relief under

10   the Convention Against Torture (“CAT”).     In re Yit Piew

11   Huang, No. A088 740 922 (B.I.A. Jun. 10, 2011), aff’g No.

12   A088 740 922 (Immig. Ct. N.Y. City Sept. 2, 2009).      We

13   assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.   The applicable

15   standards of review are well-established.    8 U.S.C.

16   § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

17   162, 165-66 (2d Cir. 2008) (per curiam).

18       The agency reasonably found that the harm Huang

19   alleged—being attacked and punched by schoolchildren when he

20   was eight or nine years old and his overnight flight to the

21   jungle—is insufficient to rise to the level of persecution.

22   Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d


                                  2
 1   Cir. 2006) Huang’s alleged harm did not occur while he was

 2   detained or his liberty was restricted in any way, did not

 3   require medical attention, and did not cause any lasting

 4   physical effect.   See Jian Qiu Liu v. Holder, 632 F.3d 820,

 5   822 (2d Cir. 2011) (per curiam).

 6       As Huang has failed to demonstrate past persecution or

 7   allege any additional basis for a well-founded fear of

 8   persecution, the agency did not err in finding he had not

 9   demonstrated an objective likelihood of future persecution,

10   particularly given the ability of Huang and his family to

11   remain in Malaysia for roughly thirty years without harm.

12   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005)

13   (per curiam) (a fear is not objectively reasonable if it

14   lacks “solid support” in the record and is merely

15   “speculative at best”); see also Melgar de Torres v. Reno,

16   191 F.3d 307, 313 (2d Cir. 1999).   Finally, because Huang

17   was unable to show the objective likelihood of future

18   persecution needed to make out a withholding of removal

19   claim, he is necessarily unable to meet the higher standard

20   to succeed on a claim for CAT relief.   Paul v. Gonzales, 444

21   F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of

22   Justice, 426 F.3d 520, 523 (2d Cir. 2005).


                                   3
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11
12
13




                                    4